Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

[***], HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE

COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

EXECUTION VERSION

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”), dated as of October 29, 2019, to
that certain Term Loan and Security Agreement, dated as of December 15, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among Key Energy Services, Inc., as borrower
(“Borrower”), the Lenders party thereto from time to time (collectively, the
“Lenders”), and Cortland Products Corp., as Agent (in such capacity, the
“Agent”). Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Term Loan Agreement.

RECITALS

WHEREAS, Borrower, the Lenders and the Agent are parties to the Term Loan
Agreement;

WHEREAS, Borrower did not make the interest payment due on October 18, 2019 in a
timely manner in accordance with the Term Loan Agreement;

WHEREAS, the failure to make such payment has given rise to Events of Default
pursuant to Sections 12.1(a) and 12.1(f) of the Term Loan Agreement
(collectively, the “Specified Defaults”);

WHEREAS, Borrower has requested that during the Forbearance Period (as
hereinafter defined), the Agent and the Lenders party hereto (sometimes referred
to herein individually as a “Lender Party,” and collectively as the “Lender
Parties”) agree to forbear from exercising any of their Default or Event of
Default related rights and remedies against Borrower and the other Loan Parties
solely with respect to the Specified Defaults in accordance herewith that would
otherwise be exercisable by the Lender Parties but for this Agreement; and

WHEREAS, subject to the terms and conditions set forth herein, the Lender
Parties are willing to agree to such a forbearance but only on the terms and
conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Confirmation by Borrower of Specified Defaults. Borrower and each
other Obligor each acknowledges and agrees that (i) the Specified Defaults
constituted Defaults on October 18, 2019 and Events of Default under Sections
12.1(a) and 12.1(f) of the Term Loan Agreement, and (ii) no Events of Default or
Defaults (other than the Specified Defaults) have occurred and are continuing as
of the date hereof.

SECTION 2. Amounts Owing. Each Obligor acknowledges and agrees that, as of the
date hereof, the aggregate principal amount of Loans outstanding under the Term
Loan Agreement is $243,125,000.00, plus accrued and unpaid interest and fees
thereon. Such Obligations, together with all other outstanding Obligations owing
pursuant to the terms of the Loan Documents, including interest, fees, expenses
and other charges, are validly owing and are not subject to any right of offset,
deduction, claim, or counterclaim in favor of any Obligor.



--------------------------------------------------------------------------------

SECTION 3. Forbearance; Forbearance Default Rights and Remedies.

(a) Effective as of the date hereof, in reliance upon the representations,
warranties and covenants of the Obligors contained in this Agreement, and solely
upon the terms and subject to the conditions of this Agreement, each of the
Lender Parties agrees that until the termination or expiration of the
Forbearance Period, such Lender Party will forbear from exercising any of their
Default or Event of Default related rights and remedies (whether under the Term
Loan Agreement, any other Loan Document, or at law or in equity) against
Borrower, any other Obligor or any of their subsidiaries or affiliates solely
with respect to the Specified Defaults. As used herein, the term “Forbearance
Period” shall mean the period beginning on the date hereof and ending on the
earlier of (i) a Forbearance Termination Event (as defined below) and
(ii) December 6, 2019; provided that, notwithstanding anything to the contrary
herein, the Forbearance Period shall terminate automatically and without notice
of termination immediately upon (A) the occurrence of an Event of Default of the
type set forth in Section 12.1(h) of the Term Loan Agreement, or (B) the
termination or expiration of any other forbearance granted by another creditor
pursuant to the ABL Forbearance Agreement (as defined below).

(b) The occurrence of any of the following events or circumstances shall
immediately and automatically constitute a termination event with respect to the
Forbearance Period (each, a “Forbearance Termination Event”) unless waived by
the Agent at the request of Lender Parties representing a majority of the
principal amount of Loans held by all of the Lender Parties and outstanding
under the Term Loan Agreement within one (1) business day of receipt of notice
of such Forbearance Termination Event:

 

  i.

the occurrence of any Default or Event of Default under the Term Loan Agreement
or any other Loan Document that is not a Specified Default;

 

  ii.

the occurrence of any breach by the Borrower or any Obligor of any covenant,
term or other provision of this Agreement;

 

  iii.

any representation or warranty made by the Borrower or any Obligor herein or
which is contained in any certificate, document or financial or other statement
furnished by the Borrower at any time under or in connection with this Agreement
or otherwise shall prove to have been inaccurate in any material respect on or
as of the date made;

 

  iv.

the commencement of any action, suit, litigation or other proceeding against the
Agent or any Lender Party (i) by any Obligor; or (ii) by any Person asserting
claims relating in any way to any of the Borrower, any Obligor, the Term Loan
Agreement, the Loan Documents, or the Collateral;

 

  v.

any payment, or setting aside of funds, by the Borrower, any Obligor, or any of
their respective Subsidiaries for the purpose of making any payments, or
otherwise transfer any economic value (excluding the payment of any reasonable
and documented fees and expenses of one legal counsel to funds affiliated with
Platinum Equity Advisors, LLC of up to $150,000 (or such other amount as agreed
by the Lender Parties)) to any direct or indirect equity holder of the Borrower
in its capacity as such;

 

2



--------------------------------------------------------------------------------

  vi.

any payment, or setting aside of funds, by the Borrower, any Obligor, or any of
their respective Subsidiaries, including with respect to interest, principal,
fees, expenses, indemnification or otherwise, on account of or in connection
with any Debt for Borrowed Money (other than with respect to the Term Loan
Agreement, the ABL Credit Agreement and Capital Leases existing as of the date
hereof) or make any payment with respect to interest or principal on account of
any such Debt;

 

  vii.

the failure by the Borrower, on the close of business of each Monday during the
Forbearance Period, to maintain aggregate bank and book cash balances of at
least $10,000,000;

 

  viii.

the Borrower or any Obligor shall make, enter into or implement any amendment,
waiver, supplement or other modification to any employment agreement or employee
compensation plan, in each case, solely to the extent such agreement or
compensation plan relates to an Executive Officer (as defined below), or pay or
cause to be paid any amount contemplated by such agreements or plans before the
date on which such amount becomes due and payable pursuant to the terms of the
such agreements or plans, as applicable, or pay or cause to be paid any bonus,
incentive, retention, severance, change of control or termination payments
pursuant to the terms of such agreements or plans (other than in accordance with
the terms of such agreements or plans as in effect immediately prior to the
effectiveness of this Agreement), as applicable, including, without limitation,
any transaction or other bonus previously awarded but unpaid (it being
understood by the parties hereto that “Executive Officer” means the Borrower’s
Chief Executive Officer, Chief Financial Officer, Chief Administrative Officer,
General Counsel, or Principal Accounting Officer);

 

  ix.

the commencement of any action, suit, litigation or other proceeding by any
Lender other than a Lender Party under the Term Loan Agreement or any agent,
trustee or representative on behalf of any such Lender against the Borrower or
any Obligor or set off against any of their respective property, in each case,
with respect to the exercise of remedies or enforcement of the Term Loan
Agreement or the obligations thereunder;

 

  x.

the commencement of any action, suit, litigation or other proceeding by any
lender under the ABL Credit Agreement or any agent, trustee or representative on
behalf of any such lender against the Borrower or any Obligor or set off against
any of their respective property, in each case, with respect to the exercise of
remedies or enforcement of the ABL Credit Agreement or the obligations
thereunder; and

 

  xi.

the failure to comply with Section 12(b) by the time periods set forth therein.

 

3



--------------------------------------------------------------------------------

(c) Upon the expiration or termination of the Forbearance Period, the agreement
of the Lender Parties hereunder to forbear from exercising their respective
Default or Event of Default related rights and remedies with respect to the
Specified Defaults shall immediately terminate without the requirement of any
demand, presentment, protest, or notice of any kind, all of which Borrower and
the other Obligors each waives. Borrower and the other Obligors each agree that
any or all of the Lender Parties may at any time thereafter proceed to exercise
any and all of their respective rights and remedies under any or all of the Term
Loan Agreement, any other Loan Document and/or applicable law, including,
without limitation, their respective rights and remedies with respect to the
Specified Defaults.

(d) Each of the Lender Parties hereby authorizes and requests that the Agent
enter into this Agreement.

(e) This Agreement is limited in nature and nothing contained herein is
intended, or shall be deemed or construed, to (i) constitute a waiver of any
Specified Default or any existing or future Defaults or Events of Default
(including any Event of Default arising from the Specified Defaults) or
compliance with any term or provision of the Loan Documents or at law or in
equity, (ii) establish a custom or course of dealing between the Obligors, on
the one hand, and the Agent and/or any Lender Party, on the other hand, or
(iii) waive, alter or impair the obligations or any of the rights or remedies of
the Agent or the Lender Parties under the Loan Documents, at law or in equity.

(f) For the avoidance of doubt and notwithstanding anything to the contrary in
this Agreement or in any Loan Document, to the extent that the Term Loan
Agreement or any other Loan Document prohibits, restricts or limits the use of
or reliance on any “basket” by any of the Obligors or any of their respective
Subsidiaries upon the occurrence and during the continuance of a Default or
Event of Default, then, notwithstanding the forbearance provided herein with
respect to the Specified Defaults, such prohibition, restriction or limitation
shall continue to apply during the Forbearance Period and thereafter so long as
the Specified Defaults or any other Default or Event of Default exists, and
nothing herein shall be construed as permitting the Obligors or any of their
Subsidiaries to take any action that is not permitted to be taken, or have any
right not allowed, upon the occurrence and during the continuance of a Default
or Event of Default pursuant to the terms of the Loan Documents.

SECTION 4. Effect of Forbearance. For the avoidance of doubt, the Borrower and
each other Obligor hereby acknowledges and agrees that this Agreement is a Loan
Document. Except as expressly stated herein, the provisions of the Term Loan
Agreement and the other Loan Documents have not been modified, are and shall
remain in full force and effect in accordance with their terms, and shall
constitute and remain as the legal, valid, binding, and enforceable obligations
of the Borrower and the other Obligors, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. The parties hereto
agree that the running of all statutes of limitation and the doctrine of laches
applicable to all claims or causes of action that the Agent and/or any Lender
may be entitled to take or bring in order to enforce its rights and remedies
against the Borrower and/or any Obligor are, to the fullest extent permitted by
law, tolled and suspended during the Forbearance Period.

 

4



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. To induce the Lenders and the Agent
to execute and deliver this Agreement, on behalf of itself and the other
Obligors, Borrower hereby represents and warrants to the Lenders and the Agent
that:

(a) as of the date hereof, and after giving effect to this Agreement, the
representations and warranties set forth in Section 9 of the Term Loan Agreement
(other than Sections 9.1.4(b) and 9.1.8, in each case, solely as they relate to
the Specified Defaults or the event of default arising under Section 12.1(f) of
the ABL Credit Agreement as a result of the Specified Defaults) and in the other
Loan Documents shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date;

(b) immediately before and after giving effect to this Agreement, no Default or
Event of Default (other than any Specified Default) has occurred and is
continuing;

(c) each of Borrower and each other Obligor has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, this
Agreement has been duly executed and delivered by each of Borrower and each
other Obligor and this Agreement is the legal, valid and binding obligation of
each of Borrower and each other Obligor, enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of law; and

(d) other than the Third Party Forbearance Agreement (as defined below) with
respect to the ABL Credit Agreement (the “ABL Forbearance Agreement”), as of the
date hereof, no Third Party Forbearance Agreements exist.

SECTION 6. Effectiveness. This Agreement shall become effective at the time (the
“Agreement Effective Date”) that all of the following conditions precedent have
been met:

(a) Agreement. The Agent shall have received duly executed signature pages for
this Agreement signed by the Agent, the Lender Parties, Borrower and other
Obligors;

(b) Representations and Warranties. The representations and warranties contained
in Section 5 shall be true and correct;

(c) ABL Forbearance Agreement. The ABL Forbearance Agreement shall be effective
and on terms acceptable to the Lender Parties;

(d) Expenses: (i) The Borrower shall have paid in full to the extent invoiced at
least two (2) business days prior to the satisfaction of the condition set forth
in Section 6(a) all of the reasonable and documented fees and expenses of
(A) Davis Polk as counsel to the Lenders and (B) to the extent then due and
payable pursuant to the terms of its fee letter, Perella Weinberg Partners, as
financial advisor to the Lender Parties (the “Advisor”); and (ii) each Obligor
hereby reconfirms its joint and several obligations pursuant to Section 11.10 of
the Term Loan Agreement to pay and reimburse the Agent and the Lender Parties
for all reasonable costs and expenses (including, without limitation, the fees
of Davis Polk and the Advisor referred to in

 

5



--------------------------------------------------------------------------------

clause (i)(y) above) incurred in connection with the negotiation preparation,
execution and delivery of this Agreement and all other documents and instruments
delivered in connection herewith; and

(e) The Advisor and the Lender Parties shall have received a preliminary cash
flow forecast of the Borrower and its Subsidiaries covering the 13-week period
ending January 17, 2020, in Excel format (the “13-Week Forecast”), which 13-Week
Forecast and any amendments thereto shall reflect, for the periods covered
thereby, projected weekly disbursements (in line item detail), cash receipts (in
line item detail), and ending cash for each week covered by the 13-Week
Forecast.

SECTION 7. Reaffirmation of Guarantee and Security. Each Obligor, by its
signature below, hereby agrees that:

(a) (i) after giving effect to this Agreement, the Security Documents shall
continue to be in full force and effect and (ii) affirms and confirms all of its
obligations and liabilities under the Term Loan Agreement and each other Loan
Document, in each case after giving effect to this Agreement, including its
guarantee of the Guaranteed Obligations and the pledge of and/or grant of a
security interest in its assets as Collateral pursuant to the Security Documents
to secure such Secured Obligations, all as provided in the Security Documents as
originally executed, and acknowledges and agrees that such obligations,
liabilities, guarantee, pledge and grant continue in full force and effect in
respect of, and to secure, the Guaranteed Obligations under the Term Loan
Agreement and the other Loan Documents, in each case after giving effect to this
Agreement; and

(b) after giving effect to this Agreement, each Lien granted by it to the Agent
for the benefit of the Secured Parties under each of the Loan Documents to which
it is a party shall (i) continue in full force and effect during the term of the
Term Loan Agreement and (ii) continue to secure the Guaranteed Obligations, in
each case on and subject to the terms and conditions set forth in the Term Loan
Agreement and the other Loan Documents.

SECTION 8. Release.

(a) In consideration of this Agreement and agreements of the Agent and Lender
Parties contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Borrower and the other
Obligors (collectively, the “Releasing Parties”), each on behalf of itself and
its successors, assigns, and other legal representatives hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
the Lender Parties, solely in their capacities as Lenders, and their respective
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives, in each case solely in their capacities relative to the Lender
Parties and not in any other capacity such party may have relative to the
Releasing Parties (Agent, each Lender Party, and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower, the Obligors or any of their respective
successors, assigns or other legal

 

6



--------------------------------------------------------------------------------

representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Agreement, for or on account of, or in relation to, or in
any way in connection with the Term Loan Agreement or any of the other Loan
Documents or transactions thereunder (any of the foregoing, a “Claim” and
collectively, the “Claims”). Each Releasing Party expressly acknowledges and
agrees, with respect to the Claims, that it waives, to the fullest extent
permitted by applicable law, any and all provisions, rights, and benefits
conferred by any applicable U.S. federal or state law, or any principle of U.S.
common law, that would otherwise limit a release or discharge of any unknown
Claims pursuant to this Section 8. Furthermore, each of the Releasing Parties
hereby absolutely, unconditionally and irrevocably covenants and agrees with and
in favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released and/or discharged by the Releasing Parties pursuant to this Section 8.
The foregoing release, covenant and waivers of this Section 8 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment or prepayment of any of the
Loans, or the termination of the Term Loan Agreement, this Agreement, any other
Loan Document or any provision hereof or thereof.

(b) Each Releasing Party understands, acknowledges and agrees that its release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(c) Each Releasing Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

SECTION 9. Incorporation by Reference. Section 15 (Miscellaneous) of the Term
Loan Agreement is hereby incorporated by reference as if set forth herein in its
entirety.

SECTION 10. More Favorable Terms. To the extent that any other forbearance,
standstill or other similar agreement entered into by the Borrower or any
Obligor (any such agreement, a “Third Party Forbearance Agreement”), or any
amendment to any Third Party Forbearance Agreement, in each case, entered into
or agreed after the date of this Agreement and during the Forbearance Period,
provides any benefit or right (including, without limitation, the benefit of a
forbearance period of shorter duration than the Forbearance Period) to any
creditor party thereto that is more favorable than the benefits and rights
provided to the Agent and the Lenders under this Agreement, taking into account
the terms and conditions of the underlying debt financing documents in effect
with such creditor party, this Agreement shall be deemed to be amended so as to
cause any such benefit or right to be incorporated into this Agreement
concurrently with making any such benefit or right available, and on comparable
terms as it is made available, to any such other creditor.

SECTION 11. Interest Rate. For so long as the Specified Defaults shall be
continuing under the Term Loan Agreement, all Obligations shall continue to
accrue at the Default Rate in the manner set forth in Section 3.1.1(b) and
Section 13.10.2 of the Term Loan Agreement.

SECTION 12. Diligence Cooperation; Variance Report.

 

7



--------------------------------------------------------------------------------

(a) During the Forbearance Period, the Borrower shall cooperate reasonably with
the Advisor and provide the Advisor with reasonable access to the Borrower’s
facilities, books and records, officers and consultants and any information
reasonably requested by the Advisor to perform the services within the scope of
its engagement.

(b) During the Forbearance Period, the Borrower shall deliver to the Lender
Parties and the Advisor on or prior to 5:00 p.m. (Eastern time) on Wednesday of
every calendar week, beginning with the calendar week ending on November 2,
2019, a report for the weekly period ended on the most recent Friday that
provides (x) a narrative description of any material variances from, or changes
to, the 13-Week Forecast, (y) the aggregate amount of payments made during such
period and (z) the aggregate book cash balance of the Borrower and Subsidiaries
as of the close of such period.

(c) The Borrower and each Obligor hereby confirms, acknowledges and agrees that,
unless waived in writing by the Agent (at the direction of the Lender Parties),
the failure of Borrower to deliver any report or notice required by
Section 12(b) hereof shall constitute a Forbearance Termination Event.

SECTION 13. Notice of Default. Each Obligor shall provide notice to the Agent
and to counsel to the Lender Parties within one (1) business day of its
obtaining knowledge of the occurrence of any Forbearance Termination Event,
which notice shall state that such event has occurred and set forth, in
reasonable detail, the facts and circumstances that gave rise to such event.
Such notice shall be delivered to:

The Agent:

Cortland Products Corp.

225 W. Washington Street, 9th Floor

Suite 2100

Chicago , Illinois 60606

Attn: Legal Department

Telecopy: 312-376-0751

Legal advisor to the Agent and the Lender Parties:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attn: Derek Dostal (Derek.Dostal@davispolk.com)

         Damian Schaible (Damian.Schaible@davispolk.com)

All notices given in accordance with the provisions of this Section 13 shall be
(x) deemed to have been given on the date of receipt and (y) in the case of such
notices given to the Agent, promptly delivered by the Agent to the legal advisor
to the Lender Parties.

[Signature pages to follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Forbearance Agreement has been executed by the parties
hereto as of the date first written above.

 

BORROWER: KEY ENERGY SERVICES, INC. By:   /s/ J. Marshall Dodson   Name:   J.
Marshall Dodson   Title:   Senior Vice President, Chief Financial Officer &
Treasurer

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

GUARANTOR:

 

KEY ENERGY SERVICES, LLC By:   /s/ J. Marshall Dodson   Name:   J. Marshall
Dodson   Title:   Senior Vice President, Chief Financial Officer & Treasurer

 

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

 

CORTLAND PRODUCTS CORP., AS AGENT By:   /s/ Matthew Trybula   Name:   Matthew
Trybula   Title:   Associate Counsel

 

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

SPECIAL SITUATIONS INVESTING GROUP, INC.,

as a Lender

By:   /s/ Lee D. Becker   Name:   Lee D. Becker   Title:   Managing Director

 

Principal amount of Loans:   [***]

 

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

BlueMountain Foinaven Master Fund L.P,

as a Lender

By:  

/s/  David O’Mara

  Name:   David O’Mara  

Title:

 

Deputy General Counsel

Principal     amount of   Loans:  

[***]

 

Blue Mountain Credit Alternatives Master Fund L.P,

as a Lender

By:  

/s/  David O’Mara

  Name:   David O’Mara  

Title:

 

Deputy General Counsel

Principal     amount of  

  

Loans:  

[***]

 

BlueMountain Guadalupe Peak Fund L.P,

as a Lender

By:  

/s/  David O’Mara

  Name:   David O’Mara  

Title:

 

Deputy General Counsel

Principal     amount of  

  

Loans:  

[***]

 

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

BlueMountain Logan Opportunities Fund L.P,

as a Lender

By:  

/s/  David O’Mara

  Name:   David O’Mara  

Title:

 

Deputy General Counsel

Principal     amount of   Loans:  

[***]

 

BlueMountain Montenvers Master Fund

SCA SICAV-SIF,

as a Lender

By:  

/s/  David O’Mara

  Name:   David O’Mara  

Title:

 

Deputy General Counsel

Principal     amount of  

  

Loans:  

[***]

 

BlueMountain Summit Trading L.P.,

as a Lender

By:  

/s/  David O’Mara

  Name:   David O’Mara  

Title:

 

Deputy General Counsel

Principal     amount of  

  

Loans:  

[***]

 

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

BlueMountain Timberline Ltd.,

as a Lender

By:  

/s/ David O’Mara

  Name:   David O’Mara   Title:   Deputy General Counsel

 

Principal amount of Loans:  

[***]

 

BlueMountain Kicking Horse Fund L.P.,

as a Lender

By:  

/s/ David O’Mara

  Name:   David O’Mara   Title:   Deputy General Counsel

 

Principal amount of Loans:  

[***]

 

 

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

TENNENBAUM ENERGY OPPORTUNITIES CO, LLC

TCP WATERMAN CLO, LLC

TENNENBAUM SNEIOR LOAN FUNDING III, LLC

TENNENBAUM SENIOR LOAN FUND V, LLC

as Lenders

On behalf of each of the above entities:

By:  

TENNENBAUM CAPITAL PARTNERS LLC

Its:  

Investment Manager

By:   

/s/ Mark Kronfeld

  Name:   Mark Kronfeld   Title:   Managing Director

 

TCP ENHANCED YIELD FUNDING I, LLC

as Lender

By:  

Tennenbaum Enhanced Yield Operating I, LLC

Its:  

Sole Member

By:  

Tennenbaum Capital Partners, LLC

Its:  

Investment Manager

By:   

/s/ Mark Kronfeld

  Name:   Mark Kronfeld   Title:   Managing Director

 

Principal amount of Loans:  

[***]

 

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

SOTER CAPITAL LLC,

as a Lender

By:  

/s/  Mary Ann Sigler

  Name:   Mary Ann Sigler  

Title:

 

President and Treasurer

Principal     amount of     Loans:  

[***]

 

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

WHITEBOX ASYMMETRIC PARTNERS, L.P.,

as a Lender

By:   Whitebox Advisors LLC its investment manager By:  

/s/  Luke Harris

  Name:   Luke Harris  

Title:

 

General Counsel – Corporate, Transactions & Litigation

Principal     amount of  

  

  Loans:  

[***]

 

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

WHITEBOX CAJA BLANCA FUND, LP,

as a Lender

By:   Whitebox Caja Blanca GP LLC its general partner By:   Whitebox Advisors
LLC its investment manager By:  

/s/  Luke Harris

  Name:   Luke Harris  

Title:

 

General Counsel – Corporate, Transactions & Litigation

Principal     amount of   Loans:  

[***]

 

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

WHITEBOX RELATIVE VALUE PARTNERS, L.P.,

as a Lender

By:   Whitebox Advisors LLC its investment manager By:  

/s/  Luke Harris

  Name:   Luke Harris  

Title:

 

General Counsel – Corporate, Transactions & Litigation

Principal     amount of  

  

Loans:  

[***]

 

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

WHITEBOX CREDIT PARTNERS, L.P.,

as a Lender

By:   Whitebox Advisors LLC its investment manager By:  

/s/  Luke Harris

  Name:   Luke Harris  

Title:

 

General Counsel – Corporate, Transactions & Litigation

Principal     amount of        Loans:  

[***]

 

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

WHITEBOX MULTI-STRATEGY PARTNERS, L.P.,

as a Lender

By:   Whitebox Advisors LLC its investment manager By:  

/s/ Luke Harris

  Name:   Luke Harris  

Title:

 

General Counsel – Corporate, Transactions & Litigation

Principal     amount of     Loans:  

[***]

 

[Signature page to Forbearance Agreement]